January 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           CITY OF HOUSTON, Appellant

NO. 14-10-00226-CV                      V.

                CES ENVIRONMENTAL SERVICES, INC., Appellee
                          ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on March 5, 2010. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by CITY
OF HOUSTON.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.